 308318 NLRB No. 26DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Union filed one request for review in Cases 19±UC±572,19±UC±573, 19±UC±574, and 19±UC±575, and another in Case 19±
UC±571.2The Union's motions also requested consolidation with Case 2±UC±458, another case involving similar facts. In that case, the Re-
gional Director for Region 2 issued a Decision and Order dated No-
vember 3, l994, finding doorpersons for a building consisting of 95
residential cooperatives and several commercial condominiums not
to be guards. The Employer also filed a timely request for review
in Case 2±UC±458, contending that, contrary to the Regional Direc-
tor, doorpersons are statutory guards, and that the superintendent is
a supervisor. The Union filed an opposition brief. In its Order dated
April 4, 1995 (discussed further, infra), the Board granted the Em-
ployer's request for review solely with respect to the guard status
of doorpersons and denied review of the Regional Director's finding
that the superintendent is not a supervisor. On June 8, l995, the Em-
ployer requested that the Acting Executive Secretary permit it to
withdraw its request for review in Case 2±UC±458. On July 13,
1995, the Board granted the Employer's request to withdraw with re-
spect to those matters still pending.3This amicus did not refer to Case 19±UC±571, as the Union'smotion to consolidate that case with the other five cases had not yet
been filed.4Member Truesdale, dissenting in part, would have granted reviewin Cases 19±UC±571 and 19±UC±575 regarding whether doorper-
sons who also work as porters should be included in the unit as dual
function employees in the event that the Board affirms the Acting
Regional Director's finding that the disputed classifications are statu-
tory guards.5Member Truesdale would have declined to rule on the Union'smotion for oral argument at that time.6The elevator operators in Case 19±UC±575 also hang cleaningdeliveries on the door of the tenant's apartment.55 Liberty Owners Corp., Employer-Petitioner andLocal 32B±32J, Service Employees Inter-
national Union, AFL±CIO91st Street Tenant's Corp., Employer-Petitioner andLocal 32B±32J, Service Employees Inter-
national Union, AFL±CIODak Equities Corp. and Jadam Equities, Employer-Petitioner and Local 32B±32J, Service Employ-ees International Union, AFL±CIO61 West 9 Tenants Corp. and Big City Manage-ment, Employer-Petitioner and Local 32B±32J,Service Employees International Union, AFL±
CIO3 Hanover Square Owners Corp. and J.C. Klein,
Inc., Employer-Petitioner and Local 32B-32J,Service Employees International Union, AFL±
CIO. Cases 19±UC±571 (formerly 2±UC±450),19±UC±572 (formerly 2±UC±451), 19±UC±573
(formerly 2±UC±455), 19±UC±574 (formerly 2±
UC±456), and 19±UC±575 (formerly 2±UC±457)August 14, 1995DECISION ON REVIEW AND ORDERBYMEMBERSSTEPHENS, COHEN, ANDTRUESDALEThe Acting Regional Director for Region 19 issueda Decision and Order Clarifying Unit in Cases 19±UC±
574, 19±UC±573, and 19±UC±575 on July 27, l994; in
Case 19±UC±572 on July 28, 1994; and in Case 19±
UC±571 on December 19, l994. The Acting Regional
Director found in all five cases that doorpersons,
concierge/doorpersons,orconcierge/doorpersons/-

porters (doorpersons) or elevator operators in certain
New York City residential cooperative or condomin-
ium buildings are guards within the meaning of Sec-
tion 9(b)(3) of the Act and therefore should be ex-
cluded from the existing units.Thereafter, in accordance with Section 102.67 of theBoard's Rules and Regulations, the Union filed timely
requests for review of the Acting Regional Director's
decisions in Cases 19±UC±571, 19±UC±572, 19±UC±
573, 19±UC±574, and 19±UC±575, contending that
doorpersons and elevator operators are not statutory
guards, and that the doorpersons/porters in Cases 19±
UC±571 and 19±UC±575 should be included in the
unit as dual function employees in the event that the
Board affirms the Acting Regional Director.1In Case19±UC±571, the Union also contended that the Board
improperly asserted jurisdiction over the Employer.
The Employer filed an opposition brief. Service Em-
ployees International Union submitted an amicus brief
in support of Local 32B±32J. The Union also filed a
motion for oral argument and motions to consolidateall five cases2as presenting common issues of law andfact. Service Employees International Union filed an
amicus brief in support of the Union's motions to con-
solidate cases.3The Employer filed oppositions tothese motions.On April 4, l995, the Board granted the Union's re-quests for review solely with respect to the guard sta-
tus of doorpersons and elevator operators.4The Boardalso granted the Union's motions to consolidate the
cases, and denied the Union's motion for oral argu-
ment.5The National Labor Relations Board has delegatedits authority in this proceeding to a three±member
panel.The Board has considered the entire record in thesecases with respect to the issues on review and has de-
cided to reverse the Acting Regional Director's conclu-
sions and to find that the doorpersons and elevator op-
erators are not guards within the meaning of Section
9(b)(3) of the Act.The facts in each of the five cases on review aresimilar, with some minor factual variations, as set forth
below. In all five cases, the doorpersons or elevator
operators monitor and regulate access into the building,
deny entrance to unauthorized persons, and observe
and report irregularities. The doorpersons and elevator
operators receive deliveries when residents are not
home, storing them in a room or an area off the
lobby.6In Cases 19±UC±571, 19±UC±572, and 19±UC±575 the doorpersons have visitors and/or delivery-
persons and contractors sign a log-in book. None of 30955 LIBERTY OWNERS CORP.7In Case 19±UC±572, the doorpersons have walkie-talkies bywhich they may contact a service (Interwatch) that calls the police
emergency line. The Union claims that Interwatch is the Employer's
outside security service, but there is nothing in the record to support
this.8The doorpersons on the day shift (8 a.m. to 4 p.m.) clean thefront door windows once a week; those on the evening shift (4 p.m.
to midnight) mop the lobby before leaving.9The building entrance consists of two sets of doors that is a ves-tibule; there is a service entrance that remains closed. The door-
persons station themselves in the vestibule or lobby, and use an
intercom to communicate with residents to obtain authorization for
visitors.10The doorpersons stand or sit either inside the exterior doors tothe main entrance (these remain locked except from around 11 p.m.
or midnight until 6 a.m., and when no doorperson is on duty) or in-
side the interior doors (which remain locked except when no
doorperson is on duty) at a lectern in front of a glass panel. They
use an intercom system to announce guests.11If absent, they are replaced.12There are two entrances to the building. One is a locked backdoor in a basement courtyard. The main entrance consists of two sets
of doors. The first set of doors off the street remains locked. Upon
passing through these doors into the building, one enters a vestibule
bounded by a second set of doors that remains unlocked. Then one
enters the lobby and a narrow corridor leading to the passenger ele-
vator, which is approximately 15 feet from the interior doors. Ten-
ants have keys to the exterior doors.13The Employer indicated it was in the process of installing anintrabuilding intercom system to be completed within 60 days of the
hearing.14A new automatic elevator was recently installed.15There is a dedicated telephone line that connects a telephone inthe elevator directly to the Employer's office. Elevator operators
may also use the superintendent's basement telephone to call the po-
lice directly.16One doorperson/porter works one 8-hour shift as a porter andfour 8-hour shifts as a doorperson. The other works three 8-hour
shifts as a porter and two 8-hour shifts as a doorperson. On the days
they work as porters they perform only cleaning functions.the disputed classifications carry weapons or are au-thorized to engage in physical contact with unauthor-
ized individuals. They do not wear uniforms, badges,
or other insignia designating them as security person-
nel; are not deputized; and are not registered under
state security law. None make rounds of the buildings,
and there is no evidence that any have training in the
field of security or are required to be bonded. There
are no other security guards on the premises.7There are some factual variations among the fivecases. In Case 19±UC±572, doorpersons for 91st Street
Tenant's Corp., a 38-unit cooperative, are expected to
open doors for tenants as they enter and exit the build-
ing. They also perform some minor cleaning func-
tions.8Although there is always a doorperson on dutyfrom 8 a.m. to midnight, there is no doorperson on
duty from midnight until 8 a.m.9Also, during lunchand rest breaks, doorpersons lock the interior set of
doors and post a sign indicating that they will return
shortly. During these periods, or when a doorperson is
out due to illness and is not replaced, callers may enter
the vestibule through the unlocked exterior doors and
contact residents directly via the intercom. Residents
can activate a mechanism, which briefly unlocks the
interior doors, allowing visitors entry to the building.In Case 19±UC±574, 61 West 9 Tenants Corp., a61-unit cooperative, has one of its three doorpersons
on duty from 2 p.m. to 6 a.m., Monday through Satur-
day, and around-the-clock on Sunday. Thus, from 6
a.m. to 2 p.m., Monday through Saturday, there is no
doorperson on duty.10Doorpersons note deliveries andother information in a notebook. Copies of residents'
keys are kept in a locked closet off the lobby to which
doorpersons have access; they may release them only
upon authorization of the resident or superintendent.
Doorpersons help tenants with packages, hold elevator
doors, and open doors for tenants and visitors if it is
convenient. Doorpersons sometimes handle luggage for
tenants, should a tenant need the assistance. Althoughthey have no assigned cleaning duties, if somethingwere to spill in the lobby, they would clean it up.The four elevator operators in Case 19±UC±573 pro-vide around-the-clock coverage, 7 days per week, at
Dak Equities Corp. and Jadam Equities, a rental apart-
ment.11Their work station is the passenger elevator ofthe building. No one is able to gain access to the
building without contact with the elevator operators.
Visitors, delivery persons, or contractors press a button
located beside the exterior doors to summon the eleva-
tor operators.12Upon being summoned, the elevatoroperator goes to the exterior doors, opens the door, and
determines the nature of the person's business. As
there is no intrabuilding communication system, the el-
evator operator cannot alert a tenant to the appearance
of a visitor or delivery person.13Instead, the elevatoroperator remains with the visitor until assured the ten-
ant is home and the individual is authorized. If the ten-
ant is not home, the elevator operator escorts the indi-
vidual to the lobby and ensures that the individual
exits the building. Elevator operators are instructed not
to leave the elevator, because the elevators are manu-
ally operated.14Should an unauthorized individualrefuse to leave, the elevator operator summons either
the superintendent or the police.15When contractorsseek building access, the operator determines their pur-
pose and authorization. If there is any question, the op-
erator refuses to permit access until obtaining clear-
ance from the superintendent.Elevator operators have minor cleaning duties,which include cleaning the gang station at the elevator
and the saddle in the lobby. They are not expected to
open doors for tenants. They are expected to learn the
names of tenants who live in the building.In Case 19±UC±575, 3 Hanover Square Owner'sCorp./J.C. Klein, Inc. has three doorpersons and two
doorperson/porters who are on duty around-the-clock
at its 205-unit residential cooperative.16The main en- 310DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
17There is also a rear door that is kept locked.18The porter/doorperson works one 8-hour shift per week as adoorperson and four 8-hour shifts as a porter.19The graveyard doorperson does not leave the station for lunchbreaks. If that doorperson must leave briefly, the doorperson locks
the exterior doors and posts a sign notifying visitors of her or his
imminent return. Day and evening doorpersons are relieved during
lunch by the porter or porter/doorperson. Only another doorperson
may substitute for a doorperson on sick leave.20Enforcement of a no-smoking rule does not warrant a findingthat doorpersons are statutory guards. Burns Security Services, 300NLRB 298, 299 (1990), enf. denied sub nom. BPS Guard Servicesv. NLRB, 942 F.2d 519 (8th Cir. 1991).21This case was cited with approval in Hoffman Security, 302NLRB 922 (1991).trance consists of two sets of doors, both kept un-locked.17The doorperson is located at the desk in thelobby. Doorpersons use an intercom system to an-
nounce visitors (a sign in the lobby advises callers that
all visitors must be announced). The doorpersons are
also expected to view the surveillance monitors at their
desk, which are connected to six cameras located at
various locations in and around the building. The
record does not show precisely what this duty entails,
except that the doorpersons observe and report irreg-
ularities and do not respond themselves, and if the
doorperson views someone at the backdoor whom the
doorperson does not recognize, the doorperson will ask
them to identify themselves. The doorpersons greet
tenants and guests and, on occasion, handle luggage.In Case 19±UC±571, 55 Liberty Owners Corp. hasfour doorpersons and one porter/doorperson at its 87-
unit cooperative.18A doorperson is on duty around-the-clock at a station about 40 feet from the en-
trance.19The doorpersons monitor three surveillancecameras; one faces the service entrance door; another
faces the door leading to the basement; and the thirdfaces a staircase. Doorpersons have access to tenants'
keys that are kept in a cabinet at the station. There is
a posted no-loitering and no-smoking rule, which the
doorpersons are expected to enforce, although the
record does not show how this is enforced. Door-
persons are expected to greet tenants, be courteous,
hold elevator doors under certain circumstances, and
notify tenants upon request about when their mail is
delivered.The Acting Regional Director found in all five casesthat the doorpersons or elevator operators are guards
because their primary responsibility is to safeguard the
Employers' property and residents by monitoring and
regulating access to the building and by denying entry
to unauthorized persons. Although he noted that the
doorpersons' primary role is not to enforce rules di-
rected at employees, the Acting Regional Director con-
cluded that their responsibility to protect the Employ-
er's property necessarily would include the protection
of the property against all others. The Acting Regional
Director found it immaterial that these employees are
neither armed nor deputized and possess no authority
personally to compel compliance with the rules of the
Employers; it is sufficient that they observe and report
infractions.The Union in its requests for review and brief on re-view claims that the doorpersons and elevator opera-
tors are primarily performing service-oriented functions
expected in New York City middle and upper-middle
class residential buildings and that any purported func-tion to protect the property of their respective employ-
ers or safety of persons would be, at best, incidental
to their primary duties. The Union argues that no con-
flict of loyalty is presented by the facts of these cases.Section 9(b)(3) of the Act defines a guard as ``anyindividual employed as a guard to enforce against em-
ployees and other persons rules to protect property of
the employer or to protect the safety of persons on the
employer's premises.'' Although the doorpersons and
elevator operators perform certain guard-like functions,
we find, contrary to the Acting Regional Director, that
the doorpersons and elevator operators are not guards
as defined by Section 9(b)(3) of the Act. Rather, we
find that any guard-like functions performed are inci-
dental to their primary function of providing courtesy
oriented and receptionist type services to the tenants of
the various buildings. See Tac/Temps, 314 NLRB 1142(1994). In this regard, the doorpersons and elevator op-
erators announce visitors, deliverypersons, and contrac-
tors; accept deliveries and messages; and, in most of
the cases, open doors or assist with packages or lug-
gage as needed. The doorpersons and elevator opera-
tors do not make rounds, are not trained in security,
are not armed, are instructed not to use physical force,
and do not present themselves as guards in their ap-
pearance. They do not perform other guard-like func-
tions such as checking suspicious packages or asking
off-duty employees to leave. Their guard-like functions
of asking unauthorized persons to leave (or enforcing
in some manner the no-loitering and no-smoking rules
in Case 19±UC±571)20are incidental to their primarynonguard duties and there is no other evidence that the
doorpersons enforce rules against employees or other
persons to protect the safety of persons on the prem-
ises or the property itself. Accordingly, the doorper-
sons and elevator operators here are not employed as
guards whose functions by their nature render them to
be guards under Section 9(b)(3).We find this case to be similar to Ford Motor Co.,116 NLRB 1995 (1956).21In that case, the Boardfound a receptionist not to be a guard, notwithstanding
that some of her functions appeared to be even more
guard-like than those of the doorpersons or elevator
operators in the instant cases. The receptionist did not
permit unauthorized employees to pass through the 31155 LIBERTY OWNERS CORP.22Member Truesdale finds it unnecessary to pass on whether thedoorpersons in Cases 19±UC±571 and 19±UC±575 who also work
as porters should be included in the unit as dual function employees.lobbies, immediately reported to her supervisor anyviolation of company security rules and regulations,
checked in and issued passes to all vendors and visi-
tors, and required clearance passes for all incoming
and outgoing packages. Moreover, a plant guard per-
formed the same duties as the receptionist on shifts
when she was not present, and the receptionist was an
employee of the security department and under the
same supervision as the plant guards. These facts were
found insufficient to establish that the receptionist was
a guard.For the reasons stated above, we conclude that thedoorpersons and elevator operators are not guards
within the meaning of Section 9(b)(3) of the Act.22Accordingly, the Acting Regional Director's findingsof guard status in Cases 19±UC±571, 19±UC±572, 19±
UC±573, 19±UC±574, and 19±UC±575 are reversed,
and the disputed classifications remain included in the
unit.ORDERITISORDERED
that the Acting Regional Director'sfindings in Cases 19±UC±571, 19±UC±572, 19±UC±
573, 19±UC±574, and 19±UC±575 that the door-
persons, concierge/doorpersons, concierge/doorpersons
/porters, and elevator operators are guards within the
meaning of Section 9(b)(3) of the Act are reversed,
and the disputed classifications remain included in the
units.